Case 20-05287-LA11_ Filed 10/26/20 Entered 10/26/20 15:40:34 Doci1 Pg. 1of 34

Fill In this information to identify your case:

 

| United States Bankruptcy Court for the:

, SOUTHERN DISTRICT OF CALIFORNIA /
Case number (7 known) Chapter 41

1 Check if this an
amended filing

Official Form 201
Voluntary Petition for Non-individuals Filing for Bankruptcy 04/20

if more space Is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-individuals, is available.

 

1. Debtor's name Xplorador, Inc,

 

 

 

2. Allother names debtor
used Jn the last & years

Include any assumed
names, trade names and
doing business as names

 

3. Debtor's federal
Employer Identification XX-XXXXXXX

 

Number (EIN)
4. Debtor's address Principal place of business Mailing address, if different from principal place of
business
4110 Bonita Road 2155 Kettner Bivd., #308
Bonita, CA 91902 ‘San Diego, CA 92101
Number, Street, City, State & ZIP Code P.O. Box, Number, Street, City, State & ZIP Cade
San Diego Location of principal assets, If different from principal
County  —™”~S - oo place of business

4110 Bonita Road Bonita, CA 91902
Number, Street, City, State & ZIP Code

 

 

5. Debtor's website (URL)

6. Type of debtor ® Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

1 Partnership (excluding LLP)
DO Other. Specify:

Official Form 201 Voluntary Petition for Non-indlviduals Filing for Bankruptey page 1
Case 20-05287-LA11_ Filed 10/26/20 Entered 10/26/20 15:40:34 Doc1

Debtor Xplorador, inc.

Name

7. Describe debtor's business

8. Under which chapter of the
Bankruptcy Code is the
debtor filing?

A debtor who is a “small
business debtor” must check
the first sub-box. A debtor as
defined In § 1182(1) who
elects to proceed under
subchapter V of chapter 11
(whether or not the debtor is a
“small business debtor”) must
check the second sub-box,

9. Were prior bankruptcy
cases filed by or against
the debtor within the last &
years?

If more than 2 cases, attach a
separate list.

Are any bankruptcy cases
pending or being filed by a
business partner or an
affiliate of the debtor?

List all cases. If more than 1,
attach a separate list

10.

Official Form 201

Check one:

Pg. 2 of 34

Case number (if krown)

A. Check one:

O Health Care Business (as defined in 11 U.S.C. § 101(27A))
0 Single Asset Real Estate (as defined In 11 U.S.C. § 101(51B))
D Railroad (as defined in 11 U.S.C. § 101(44})

(1 Stockbroker (as defined in 11 U.S.C. § 101(63A))

OC Commodity Broker (as defined In 11 U.S.C. § 101(6))

0 Clearing Bank (as defined In 11 U.S.C. § 781(3))

© None of the above

B. Check all that apply

C0 Tex-exempt entity (as described in 26 U.S.C. §501)

C1 Investment company, including hedge fund or pooled investment vehicle (as defined In 15 U.S.C. §80a-3)
(1 investment advisor (as defined In 15 U.S.C. §80b-2(a)(11})

C. NAICS (North American Industry Classification System) 4-diglt code that best describes debtor.
See http:/Awww.uscourts.gov/four-diqit-national-association-naics-codes.

C1 Chapter 7
Cl) Chapter 9
®@ Chapter 11. Check all that apply.

1 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
noncontingent liquidated debts (excluding debts owed to Insiders or affiliates) ara less than
$2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
operations, cash-flow statement, and federal Income tax retum or If any of these documents do not
exist, fallow the procedure in 14 U.S.C. § 1116(1)}(B).

The debtor Is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
balance sheet, statement of operations, cash-flow statement, and federal Income tax return, or if
any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1}{B).

A plan is being filed with this petition.

Acceptances of the plan were sallcited prepetition from one cr more classes of creditors, In
accordance with 11 U.S.C. § 1126(b).

The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
Exchange Commission according to § 13 ar 15(d) of the Securities Exchange Act of 1934. File the
Atachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
(Official Form 201A) with this form.

The debtor is a shall company as defined in the Securities Exchange Act of 1934 Rule 12b-2.

od

OC Chapter 12

O No.
®@ Yes.

Southern District of
District California
District

When
When

17-07417

12/1 1/17 Case number

Case number

@ No
Yes.

Debtor
District

Relationship

When Case number, if known

Voluntary Petition for Non-individuats Filing for Bankruptcy
Case 20-05287-LA11_ Filed 10/26/20 Entered 10/26/20 15:40:34 Doc1 Pg. 3o0f 34

Debtor Xplorador, Inc. Case number (it known)
Name

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 3
Case 20-05287-LA11_ Filed 10/26/20 Entered 10/26/20 15:40:34 Doci1 Pg. 4of 34

Debtor Xplorador, inc. Casa number {if known)
Name

11. Why Is the case filed in Check all that apply:
this district? . |
© Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
preceding the date of this petition or for a longer part of such 180 days than in any other district.

O Abankruptey case concerning debtor's affillate, general partner, or partnership is pending in this district.

12. Doesthe dabtorownor i yj,

ral reoperty or poreotal O Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.

property that needs
immediate attention? Why does the property need Immediate attention? (Check ail that apply.}

D it poses or is alleged to pose a threat of imminent and Identifiable hazard to public health or safety.
What Is the hazard? _
(2 it needs to be physically secured or protected from the weather.

(7 It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
livestock, seasonal goods, meat, dairy, produce, or securities-relatad assets or other options).

0 other
Where is the property?

Number, Street, City, State & ZIP Cada
Is the property insured?
DO No

OlYes. ‘Insurance agency
Contact name
Phone

eaistae! Statistical and administrative information

43. Oebtor's estimation of : Check one:
available funds
© Funds will be available for distribution to unsecured creditors.

CO After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of @ 1-49 D1 1,000-5,000 0 25,001-50,000
creditors CO sp-99 CD s001-10,000 C1 50,001-100,000

CO i00-199 C1 10,001-25,000 O) More than100,000
0 200-899

15. Estimated Assets DO $0 - $50,000 11 $1,000,001 - $10 millon D1 $500,000,004 - $1 billion
§@ $50,001 - $100,000 0 $10,000,001 - $50 million G1 $1,000,000,001 - $10 billion
11 $100,001 - $500,000 2 $50,000,001 - $100 million CZ $10,000,000,001 - $50 billion
0 $800,001 - $4 million DF $100,000,001 - $500 million O More than $56 billion

16. Estimated liabilities O $0 - $60,000 D) $1,000,001 - $10 million 0 $800,000,001 - $1 billion
0 $50,001 - $100,000 11 $10,000,001 - $50 million D $1,000,000,001 - $10 billion
® $100,001 - $500,000 C1 $50,000,001 - $100 million D1 $10,000,000,001 - $50 billion
1 $500,001 - $1 million 11 $100,000,001 - $500 million D More than $50 billion

Official Form 201 Voluntary Petition for Non-individuals Filing for Bankruptcy page 4
Case 20-05287-LA11_ Filed 10/26/20 Entered 10/26/20 15:40:34 Doci1 Pg. 5of 34

Debtor § Xplorader, Inc.
Name

Case number {# known)

Fa Request for Relief, Declaration, and Signatures

WARNING — Bankruptcy fraud is a serious crime. Making a false statament in connection with a bankruptcy case can result in fines up to $500,000 or
Imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature

of authorized
representative of debtor

18. Signature of attorney

Official Form 201

The debtor requests relief In accordance with the chapter of tltte 11, United States Code, specified in this petition.
| have been authorized to file this petition on behalf of the debtor.
| have examined the information In this petitian and have a reasonable belief that the information Is true and correct.

| declare under penalty of perjury that the foregoing is true and correct.

Executed on | 17.2
i re
MM/DD/YY

xX a Kanakirie Denny Kanakaris

Signature of auij4rized representative of debtor Printed name
Title President

—,

x pete 10 /2/,/

Signature of attomey for debtor MM/DDIYYYY

Marc A. Duxbury 140889
Printed name

County Law Center
Firm name

1901 Camine Vida Roble, Suite 114

Carlsbad, CA 92008
Number, Street, City, State & ZIP Code

Contact phone (760) 438-5291 Email address info@countylawcenter.com

140889 CA —_
Bar number and State

Voluntary Petition for Non-4Individuals Filing for Bankruptey page 5
Case 20-05287-LA11_ Filed 10/26/20 Entered 10/26/20 15:40:34 Doci1 Pg. 6of 34

Fill in this information to identify the case:

 

Debtorname Xplorador, Inc.
United States Bankruptcy Court for the: SOUTHERN DISTRICT OF CALIFORNIA

Case number (If known)
(1 Check if this Is an
amended filing

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors izs

 

An Individual who is authorized to act on behalf of a non-Individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that ls not included [n the document, and any
amendments of those documents. This form must state the individual's position or relationship to the debtor, the identity of the document,
and the dete. Bankruptcy Rules 1008 and 9071.

WARNING — Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in

connection with a bankruptcy case can result In fines up to $500,000 or Imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 13414,
1519, and 3571.

fe big Declaration and signature

| am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
individual serving as 8 representative of the debtor in this case.

| have examined the Information in the documents checked belaw and | have a reasonable belief that the information Is true and correct:

Schedule A/B: Assets~Real and Personal Property (Official Form 206A/B)

Schedule D: Credifors Who Have Claims Secured by Property (Official Form 206D)

Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

Schedule H: Codebtors (Official Form 206H)

Summary of Assets and Liabllities for Non-Individuals (Official Form 206Sum)

Amended Schedule

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
Other document that requires a declaration

boooooooo

! declare under peneity of perjury that the foregoing is true and correct.

Executed on | { x 2 =e Ac ee
Signature of éridividual signing on behalf of debtor

Denny Kanakaris
Printed name

President ;
Position or relationship to debtor

Official Form 202 Declaration Under Penalty of Perjury for Non-individual Debtors
Software Copyright (c) 1996-2020 Best Casa, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-05287-LA11_ Filed 10/26/20 Entered 10/26/20 15:40:34 Doc1 Pg. 7 of 34

 

SALAAM ASNT LANNE Dee

Debtorname Xplorador, inc. _ _ —

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF O Check if this is an
CALIFORNIA

Case number (if known): amended filing

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders 12/415

 

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who Is an Insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured clalm resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 

 

[Name of craditor and | Name, telephone number | Nature of claim | indicate if claim | Amount of claim
complete malling address, | and emaB address of (for example, trade Is contingent, | {f the claim Is fully unsecured, fill In onfy unsecured claim amount. If
Including zip code ereditor contact debts, bank foans, | unliquidated, or | clalm is partially secured, fill In total claim amount and deduction for
| | profassional services, | disputed | value of collateral or setoff to calculate unsecured claim.
| and government Total claim, if Deduction for value | Unsecured claim
_ | ee | partially secured _ of collateral or setoff | —
Berdeski Family past rent & fees $116,324.14
Trust udt
| 270 Bonita Glen |
Drive
Chula Vista, CA
|91910 | | oe
Official form 204 Chapter 11 or Chapter 8 Cases: List of Creditors Who Have the 20 Largest Unsecured claims page 1

Software Copyright (c) 1896-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-05287-LA11_ Filed 10/26/20 Entered 10/26/20 15:40:34 Doc1 Pg. 8 of 34

Fill in this information to identify the case:

 

Debtorname Xplorador, Inc.

| United States Bankruptey Court for the: SOUTHERN DISTRICT OF CALIFORNIA |

 

Case number (if known) 4
| Check ff this Is an

 

 

 

 

 

 

 

 

_ — ee =| emended filing
Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals 12/15
Summary of Assets _ _ __ _ _
4. Schedule A/B: Assets-Real and Personal Property (Official Farm 206A/B}
ta. Real property:
Copy line 88 from Schedule A/B.......csssssssssssssssssssecserscecsnetieenetsseecessesceconsonsnanennsustinenness tiara $ - 0.00
1b. Total personal property:
Copy line 91A from Schedule A/B....... sesessssssnesserssenvosesstapussenssvsassusessesssuseassssssusessianseeessessveuenss $ —_ 51,505.34
ic. Total of all property:
Copy line 92 from Schedule A/Boicsssssscssossssssscccsccssessesssescessnsecceesecceastuereceeceesnnsmiesseissesessessnsanunossersecransuaansensserseess $ __ 51,505.34
Summary of Liabilities _ ee -
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
Copy the total dollar amount listed In Column A, Amount of claim, from Ene 3 of Schedule D.....-.....--.:-sseecsscsssaees $ 0.00
3. Schedule E/F: Creditors Who Have Unsecured Clalms (Official Form 206E/F)
3a. Total clalm amounts of priority unsecured claims:
Copy the total clalms from Part 1 from line 5a of Schedule E/F.......cssssscssseseccssesensssssrcesseessssstnansessanssanessees $ 0.00
3b. Total amount of claims of nonpriority amount of unsecured clalms:
Copy the ictal of the amount of claims from Part 2 from line 5b of SchOdUIG E/Fo.sssssssssessesesssssesssssssssseensereessat +$ 116,324.14
4. Total llabllities 00.00... se tcen eee teneneeeees ve seve seveesssontsateessensneneertacees
Lines 2 + 3a + 3b $ 116,324.14
Official Form 206Sum Summary of Assets and Liabilities for Non-4individuals page 1

Software Copyright (c} 1996-2020 Hest Case, LLC - www.bestcass.com Best Case Bankruptcy

 
Case 20-05287-LA11_ Filed 10/26/20 Entered 10/26/20 15:40:34 Doci1 Pg. 9of 34

Fill in this information to identify the case:

Debtornama Xplorador, Inc.

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF CALIFORNIA

Case number (if known)
( Check if this is an

amended fillng

Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property 1215

Disclose all property, real and personal, which the debtor owns or In which the debtor has any other legal, equitable, or future Interest.
Include afl property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Aleo include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, Ilat any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 2066).

Be as complete and accurate as possible. If more space is needed, attach a separate sheot to this form. At the top of any pages added, write
the debtor's name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet Is attached, include the amounts from the attachment In the total for the partinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedulas, such as a fixed asset
schedule or depreciation schedule, that gives the detalts for each asset In a particular category. List each asset only once. In valuing the
debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.

iceleen Cash and cash equivalents

1. Does the debtor have any cash or cash equivalents?

  
 

BE No. Go to Part 2,

CO Yes Fill in the information below.

All cash or cash equivalents owned or controlled by the debtor Current value of
debter’s Interest

>) Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

 

C1 No. Go to Part 3.
® Yes Fill in the information below.

7, Deposits, including security deposits and utility deposits

Description, including name of holder of deposit

7.4. Union. Bank xxx4711checking $105.34
B. Prepayments, Including prepayments on executory contracts, leases, Insurance, taxes, and rent

Description, including name of holder of prepayment

9. Total of Part 2. $105.34
Add fines 7 through 8. Copy the total to line 81.

  

= Accounts receivable
10, Does the debtor have any accounts receivable?

 

®@ No. Goto Part 4.
CD Yes Fill in the infarmation below.

investors
13. Does the debtor own any investments?

I No. Goto Part 5.
CD Yes Fill in the Information below.

Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 1
Software Copyright {c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-05287-LA11_ Filed 10/26/20 Entered 10/26/20 15:40:34 Doc1

Debtor Xplorador, Inc. Case number (if known)
Name _
Inventory, excluding agriculture assets

18. Does the debtor own any inventory (excluding agriculture assets)?

D1 Na. Go to Part 6.
© Yes Fill in the Information below.

General description Date of the last Net book value of Valuation method used
physical inventory debtor's interest for current value
(Where available)

19. Raw materials
Inventory Wine, Beer,
Alchoho! $0.00

20. Work In progress
21. Finished goods, including goods held for resale

22. Other Inventory or supplies

23. Total of Part 5.
Add lines 19 through 22. Copy the total to line 84.

24. Is any of the property listed in Part 5 perishable?
@ No
0 Yes

25. Has any of the property Ilsted In Part 5 been purchased within 20 days before the bankruptcy was filed?
No
1 Yas. Book value _ Valuation method Current Value

26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
® No
DO Yes

  

~ Farming and fishing-related assets (other than titled motor vehicles and land)
77. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and fand)?

 

@ No. Go to Part 7.
D1 Yes Fill in the information below.

  

+) Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

® No. Go to Part 8.
D Yes Fill in the information below.

 

) Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

@ No. Go to Part 9.
D Yes Fill in the information below.

Real property
54, Does the debtor own or lease any real property?

Official Form 206A/B Schedule A/B Assets - Real and Personal Property
Software Copyright (c) 1996-2020 Best Case, LLC - www.besirase.com

Pg. 10 of 34

Current value of
debtor's Interest

$1,400.00

$1,400.00

page 2
Best Case Bankrupicy
Case 20-05287-LA11 Filed 10/26/20 Entered 10/26/20 15:40:34  Doci1 Pg. 11 of 34

Debtor

Xplorador, Inc. Case number (i known)
Name

© No. Go to Part 10.
1 Yes Fill in the information below.

Sera e

Intangibles and Intellectual property

59. Does the debtor have any interests in Intangibles or Intellectual property?

CI No. Go to Part 11.
® Yes Fill in the information below.

60.
61.

62.

63.

65,

67.

68.

69.

iota

70. Does the debtor own any other assets that have not yet been reported on this form? _

General description Net book value of Valuation method used Current value of
debtor's interest for current value debtor's intarest
(Where available)

Patents, copyrights, trademarks, and trade secrets
Internet domaln names and websites

Licenses, franchises, and royalties
ABC Liquor License 47 $0.00 $50,000.00

Customer lists, mailing lists, or other compilations
Other intangibles, or Intellectual property
Goodwill

Total of Part 10. | $50,000.00
Add lines 60 through 65. Copy the total fo line 89.

Do your lists or racords include personally identifiable Information of customers (as defined in 11 U.S.C.§§ 101(41A) and 1077
B® No
O Yes

Is there an amortization or other similar schedule available for any of the property listed in Part 107
E No
O Yes

Has any of the property listed In Part 10 been appraised by a professional within the last year?
No
D Yes

/ All other assets

Include all Interests in executory contracts and unexpired leases not previously reported on this form.

® No. Go to Part 12.
OC Yes Fill in the information below.

Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 3
Software Copyright (c) 1996-2020 Best Case, LLC - waw.bastcase.com Best Case Bankruptcy
Case 20-05287-LA11_ Filed 10/26/20 Entered 10/26/20 15:40:34  Doc1 Pg. 12 of 34

Debtor Xplorador, Inc. Case number (if known)
Name
Summary
in Part 12 copy all of the totale from the earlier parts of the form
Type of property Current value of Current value of real
personal property property
80. Cash, cash equivalents, and financial assets.
Copy line 5, Part 7 $0.00
81. Deposits and prepayments. Copy line 9, Part 2. $105.34
82. Accounts receivable. Copy jine 12, Part 3. $0.00
83, Investments. Copy line 17, Part 4. ___ $000
84. Inventory. Copy line 23, Part 5, $1,400.00
85. Farming and fishing-related assets. Copy line 33, Part 6. ___ $0.00
&6. Office furniture, fixtures, and equipment; and collectibles.
Copy line 43, Part 7. $0.00
87. Machinery, equipment, and vehicles. Copy fine 51, Part 8. $0.00
8B. Real property. Copy line 56, Part 9..............scscscccsessescenccrssssssesevonssesessavenerenstecescecnsseecesssesenenes > $0.00
89. Intangibles and intellectual property. Copy line 66, Part 10. $50,000.00
90. All other assets. Copy line 78, Part 17. + _ $0.00
91. Total. Add lines 80 through 90 for each column } $51,505.34 = + 91b. $0.00
92. Total of all property on Schedule A/B. Add Iines 91a+91b=92 $51,505.34
Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 4

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-05287-LA11 Filed 10/26/20 Entered 10/26/20 15:40:34 Doc1 Pg. 13 of 34

Fill in this information to identify your case:

 

Debtor 1 Denny Kanakaris

First Name Middle Name LasiNeme
Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF CALIFORNIA
Case number

(if known) O Check if this is an
amended filing

Official Form 106C
Schedule C: The Property You Claim as Exempt 49

 

Be as complete and accurate as possible. If two martied people are filing tagether, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
heeded, fill out and attach to this page as many coples of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each Item of property you claim as exempt, you must specify the amount of the exemption you clalm. One way of doing so Is to state a
specific dollar amount as exempt. Altematively, you may clalm the full falr market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
tunds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value undor a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

Identity the Property You Claim as Exempt

 

1. Which set of exemptions are you clalming? Check one only, even if your spouse Is filing with yau.
i You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
C1 You are clatming federal exemptions. 11 U.S.C. § 522(b)(2)
2. For any property you list on Schedule A/B that you clalm as exempt, fill in the Information below.

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption.
Schedule A/B
Brief description: oO
Line from Schedule A/B: — —— — -

C1 100% of fair market value, up to
any applicable statutory limit

3. Are you claiming a homestead exemption of more than $170,3507
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

m No
(Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

Cl No
Ol Yes
Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 1

Software Copyright (c) 1996-2020 Best Casa, LLG - www.bestesse.com Best Casa Bankruptcy
Case 20-05287-LA11 Filed 10/26/20 Entered 10/26/20 15:40:34  Doc1 Pg. 14 of 34

 

Fill in this information to identify the case:

|Debtername Xplorador, Inc.

| United States Bankruptcy Court forthe: SOUTHERN DISTRICT OF CALIFORNIA

Case number (ifknown) __
(1 Check if this ie an
| a amended filing
Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property 1215

 

Be as complete and accurate as possible.

1. Do any creditors have claims secured by debtor's property?
® No. Check this box and submit page 1 of this form to the court with debtor's other schedules, Debtor has nothing else to report on this form.
CZ Yes. Fillin all of the information below.

Official Form 206D Schedule D: Creditors Who Have Claims Secured by Property page 1 of 1
Software Copyright (c) 1996-2020 Best Casa, LLC - vaw.bestcase.com Best Case Bankruptcy
Case 20-05287-LA11 Filed 10/26/20 Entered 10/26/20 15:40:34  Doc1 Pg. 15 of 34

Fill in this information to identify the case:

 

Debtorname Xploradar, Inc.

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF CALIFORNIA

Case number (if known)
Check if this is an

amended filing

Official Form 206E/F

Schedule E/F: Creditors Who Have Unsecured Claims 1245

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured clalms and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could resuit in a claim, Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parte 1 and
2 In the boxes on the left. If more space Is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included In this form.

 

y) List All Creditors with PRIORITY Unsecured Claims
1. Do any creditors have priority unsecured clalms? (See 11 U.S.C. § 507).

I No. Go to Part 2.
D1 Yes, Go to line 2.
List All Creditors with NONPRIORITY Unsecured Claims

3. List In alphabetical order all of the creditors with nonpriority unsecurad claims. |f the debtor has more than 6 creditors with nonpriority unsecured claims, fill
out and attach the Additional Page of Part 2.

 

Amount of claim
[si] Nonpriority creditor's name and mailing address As of the petition filing date, the clalm Is: Check ai that apply. $116,324.14
Berdeskl Family Trust udt C1 contingent
270 Bonita Glen Drive D1 untiquidated
Chula Vista, CA 91910 C1 Disputed
Date(s) debt was Incurred _ Basis forthe claim: past rent & fees
Lust 4 digits of account number _

Is the claim subject to offset? Mino O1yYes

(2A List Others to Be Notified About Unsecured Claims

4, List in alphabetical order any others who must be notified for claims fisted in Parte 1 and 2. Examples of entitias that may be listed are collection agencies,
assignees of clalms fisted above, and attomeys for unsecured creditors.

If no others need to be notified for the debts listed In Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

Name and maliing address On which line in Part1 or Part 2 is the Last 4 digits of
related creditor (if any) listed? account number, If
any

Total Amounts of the Priority and Nonpriority Unsecured Claims

§. Add the amounts of priority and nonpriortty unsecured claims.

Total of claim amounts
5a. Total claims from Part 1 5a. 0.00
Sb. Total claims from Part 2 Sb. + $ 116,324.14
Sc. Total of Parts 1 and 2
Lines 5a : 5b = 5c. 56. $ 1 16,324.14
Officlal Form 206E/F Schedule E/F: Creditors Who Have Unsecured Claims page 1 of 1

Software Copyright (¢) 1896-2020 Best Case, LLC - www.bestcase.com 49724 Best Case Bankrupley
Case 20-05287-LA11 Filed 10/26/20 Entered 10/26/20 15:40:34  Doc1 Pg. 16 of 34

 

Fill in this information to identify the case:

Debtername Xplorador, Inc.

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF CALIFORNIA

Case number (if known) - |
O Check if this is an
| amended fillng

Official Form 206G

Schedule G: Executory Contracts and Unexpired Leases 1215
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1. Does the debtor have any executory contracts or unexpired leases?
[1 No. Chack this box and file this form with the debtor's other schedules. There Is nothing else to report on this form.

© Yes. Fill in all of the information below even if the contacts of teases are listed on Schedule A/B: Assets - Real and Personal Property
(Official Form 206A/B).

2. List all contracts and unexpired leases State the name and mailing address for all other parties with
whom the debtor has an executory contract or unexpired
lease

2.1. State what the contract or First Amendment to

lease is for and the nature of Assumption of Lease
the debtor's interest

State the term remaining 31/2 years
Berdeski Family Trust udt

List the contract number of any 270 Bonita Gien Drive
government contract - ee Chula Vista, CA 91910
Official Form 2066 Schedule G: Executory Contracts and Unexpired Leases Page 1 of 1

Software Copyright (c) 1896-2020 Besi Case, LLC - wew.bestcase.com Ges! Case Benkrupicy
Case 20-05287-LA11 Filed 10/26/20 Entered 10/26/20 15:40:34 Doc1 Pg. 17 of 34

Fill in this information to identify the case:

Debtorname Xplorador, Inc.

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF CALIFORNIA

Case number {if known)
0) Chack if this Is an

| a amended filing
Official Form 206H
Schedule H: Your Codebtors 1245

Be as complete and accurate as possible. If more space Is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

1. Oo you have any codebtors?

18 No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
0D Yes

2. In Column 1, list as codebtors all of the people or entities who are also llable for any debts listed by the debtor in the schadules of
creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt Is owed and each schedule
on which the creditor is listed. If the codebtor Is llable on a debt to more than one creditor, list each creditor separately In Column 2.

Column 1: Codebtor Column 2; Creditor
Name Mailing Address Name Check ail schedules
that apply:
2.4 ee Ob
Street O EF
OG
City State Zip Code
2.2 ; ee Ob
Street O EF
—_— OG
Clty State ZipCode
2.3 _ : Op
Street 0 EF
OG
‘City State Zip Code
24 Oo
Street 0 EF
Oc
City State Zip Code
Official Form 206H Schedule H: Your Codebtors Page 1 of 1

Software Copyright (c) 1986-2020 Best Cage, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-05287-LA11 Filed 10/26/20 Entered 10/26/20 15:40:34 Doc1 Pg. 18 of 34

Fill in this information ta identif

 

| Debtor 1 Denny Kanakaris

Debtor 2
(Spause, If fling)

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF CALIFORNIA

Case number | Check if this is:
{tf known) 1] An amended filing
O Asupplement showing postpetition chapter
13 income as of the follawing date:
Official Form 1061 MM /DDIYYYY

Schedule I: Your Income 42115

Be as complete and accurate as possibile. Hf two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not fillng Jointly, and your spouse is living with you, Include Information about your
spouse. if you are separated and your spouse Is not fillng with you, do not Include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Employment

1. Flllln your employment
information. Debtor 1

If you have more than one job, © Employed & Employed
attach a separate page with Employment status

information about additional C] Not employed 0 Not employed
employers.

 

Debtor 2 or non-filing spouse

Occupation

Include part-time, seasonal, or
self-employed work. Employer's name

Occupation may include student Employer's address
or homemaker, if it applies.

How jong employed there?
Give Details About Monthly income

Estimate monthly income as of the date you file this farm. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for ail employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or

 

non-filing spouse
List monthly gross wages, salary, and commissions (before all payroll
2. deductions). If not pald monthly, calculate what the monthly wage would be. 2 «$ 0.00 $ 0.00
3. Estimate and list monthly overtime pay. an 0.00 «6+ 0.00
4. Calculate gross Income. Add line 2 + line 3. 4. $ 0.00 $ 0.00 |

Official Form 1061 Schedule |: Your Income page 1
Case 20-05287-LA11 Filed 10/26/20 Entered 10/26/20 15:40:34  Doc1 Pg. 19 of 34

 

 

 

 

 

 

 

 

Debter1 Xplorador, Inc. Case number (if known)
For Debtor 1 For Debtor 2 or
_ nomfiling Spouse
Copy line 4 here 4. § 0.00 §$ 0.00
5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions a 0.00 6§ 0.00
5b. Mandatory contributions for retirement plans Sb. $ 0.00 6§$ 0.00
5e. Voluntary contributions for retirement plans 5c. § 0.00 $ 0.00
6d. Required repayments of retirement fund loans Sd. $ 0.00 $ 0.00
5e. Insurance Se. § 0.00 $ 0.00
5f. Domestic support obligations Sf. § 0.00 6 0,00
5g. Union dues 6. $ ooo §$ 0.00
5h. Other deductions. Specify: Sht+ $ 000+s 0.00
5. Add the payroll deductions. Add lines 5a+5b+5c+Sd+5e+5fr5g+5h., 6 § 0.00 $ 0.00
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7% § 0.00 § 0.00
8. List all other income regularly received:
8a. Not income from rental property and from operating a business,
profession, or farm
Attach a staternent for each property and business showing gross
recaipts, ordinary and necessary business expenses, and the total
monthly net Income. 8a. §$ 0.00 3 0.00
8b. Interest and dividends 8. § 0.06 $ 0.00
8c. Family support payments that you, a non-filing spouse, or a dependent —_
regularly receive
Include alimony, spousal support, child aupport, maintenance, divorce
settlement, and property settlement. &. § 0.00 $ 0.60
8d. Unemployment compensation ad. § 0.00 §$ 0.00
8e. Social Security Be. § 0.00 $ 0.00
8f. Other government assistance that you ragularly receive i
Include cash assistance and the value (If known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify; Sf. §$ 0.00 § 0.00
8g. Pension or retlrement income fg. § 0.00 $ 0.00
&h. Other monthly Income. Specify: Bh.+ § 0.00 + § 0.00
9. Add all other Income. Add lines Bat8b+8c+8d+8er8i+8g+8h, 8. $ 0.00 § 0.00 |
10. Calculate monthly income. Add line 7 + line 9. 10. $ 0.00 + $ 0.00 = $ 0.00
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 7
11. State all other regular contributions to the expenses that you list In Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
other friends or relatives.
Do nat include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: - 11. +$ 0.00
12. Add the amount In the last column of line 10 to the amount In Ene 11. The result is the combined monthly income.
Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, If It
applies 12. | $ 0,00 |
Combined
monthly Income

13. Do you expect an increase or decrease within the year after you file this form?
Ei No.
Oo Yes. Explain:

Official Form 1061 Schedule |: Your Income page 2
Case 20-05287-LA11 Filed 10/26/20 Entered 10/26/20 15:40:34  Doc1 Pg. 20 of 34

Fill in this information to identify your case:

 

Debtor 1 Denny Kanakaris _ Check if this Is:

—_ An amended filing
Debtor 2 (2 Asupplement showing postpetition chapter
(Spouse, ff filing) 13 expenses as of the following date:
United States Bankruptcy Court forthe: SOUTHERN DISTRICT OF CALIFORNIA MM/OD/YYYY
Case numbar _
(if known)

Official Form 106J

Schedule J: Your Expenses 1245

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
Information. If more space is needed, attach another sheet to this form. On the top of any additlonal pages, write your name and case
number (if known), Anewer every question.

 

  

| Describe Your Household
js a joint case?

® No. Go to line 2.
OJ Yes. Does Debtor 2 live in a separate household?

DINo
D Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2. Doyou have dependents? i No

Do not list Debtor 1 and O Yes. Fill out this Information for Dependent's relationship to Dependent's Does dependent
Debtor 2. each dependent........... Debtor 1 or Debtor 2 ago live with you?
Do not state the DNo
dependents names. OD Yes
ONo
—_ _ Yes
CI No
_ — O ves
C1 No
_ O Yes
3. Do your expenses Include EH No
expenses of people other than

yourself and your dependents? OD Yes

  

WP Estimate Your Ongoing Monthly Expenses /

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement In a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this Is a supplemental Schedule J, check the box at the top of the form and fill In the
applicable date.

Include expanses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule J: Your Income
(Official Form 1061.) Your expenses

4. The rental or home ownership expenses for your residence. include first mortgage

payments and any rent for the ground or lot. 4. $ 0.00

If not included in line 4:

4a. Real estate taxes 4a. $ «0,00

4b. Property, homeowner's, or renter’s insurance 4b. $ 0.00

4c. Home malntenance, repair, and upkeep expenses 4c. $ 0.00

4d. Homeowner's association or condominium dues 4d. $ 0.00
6. Additional mortgage payments for your residence, such as home equity loans 5. $ 0.00

Official Form 106J Schedule J: Your Expenses page 1
Case 20-05287-LA11_ Filed 10/26/20 Entered 10/26/20 15:40:34 Doc1

Debtor! Xplorador, Inc.

16.

17,

18.
19.

21.

23.

Utilities:
6a. Electricity, heat, natural gas

6b. Water, sewer, garbage collection

6c. Telephone, cell phone, Internet, satellite, and cable services
6d. Other. Specify:

Food and housekeeping supplies

Childcare and children’s education costs

Ctothing, laundry, and dry cleaning

Personal care products and services

. Medical and dental expenses

Transportation. Include gas, malntenance, bus or train fare.

Do not Include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and hooks
Charitable contributions and religious donations

Insurance.

Do not Include Insurance deducted from your pay or included in lines 4 or 20.

15a. Life Insurance

15b. Health insurance

15c. Vehicle insurance

16d. Other insurance. Spactfy:

Taxes. Do not Include taxes deducted from your pay or Included in IInes 4 or 20.
Specify:

Installment or lease payments:

17a. Car payments for Vehicle 1

17b. Car payments for Vehicle 2

17c, Other. Specify:

17d. Other. Specify:

Your payments of allmony, malntenance, and support that you did not report as
deducted from your pay on line 5, Schedule |, Your income (Official Form 106l).
Other payments you make to support others who do not live with you.

Specify:

 

 

 

 

 

 

 

Other real property expenses not Included in lines 4 or 5 of this form or on Schedule f Your income.

20a. Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner's, or renter’s Insurance
20d. Maintenance, repair, and upkeep expenses
206. Homeowner's association or condominium dues
Other: Specify:

Calculate your monthly expenses

22a. Add lines 4 through 21.
226. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2

22c. Add line 22a and 22b. The result is your monthly expenses.
Calculate your monthly net income.

23a. Copy line 12 (your combined monthly income) from Schedule |.
23b. Capy your monthly expenses from fine 22c above.

23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income.

 

Case number (if known)
a 0.00
6b. $ 0.00
6c. $ 0.00
6d. $ 0.00
7. $ «0,00
8. § 0.00
9. § 0.00
10. $ 0.00
11, $ 0.06
12. $ 0.00
13. $ __s«i.00
14. $ 0.00
15a. $ 0.00
1b. $ 0.00
1c. $ 0.00
15d. $ 0,00
16. $ 6.00
17a. §$ __ 0.00
17b. $ 0.00
17c. $ 0.00
17d. $ 0.00
18. $ 0.60
$ 0.00
19.
20a. $ 0.00
20b. $ 0.00
20c. $ 0.00
20d. $ 0.00
200. $ 0.00
21, + 0.00
$ 0.00
$
$ 0.00
23a. $ 2,000.00
23b. -$ 0.00
23c. $ 2,000.00

Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to Increase or decrease because of a

modification to the terms of your mortgage?
1 No.
O Yes. Explain here:

Official Form 106J Schedule J: Your Expenses

Pg. 21 of 34

page 2
Case 20-05287-LA11 Filed 10/26/20 Entered 10/26/20 15:40:34 Doc1 Pg. 22 of 34

Fill in this information to identify the case:

 

Debtornama Xplorador, Inc.
United States Bankruptcy Court for the: SOUTHERN DISTRICT OF CALIFORNIA

Case number (if known)
| () Check if this is an
| amended filing

Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy 04/19

The debtor must answer every question. If more space Is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

Income

1. Gross revenue from business

 

DO None.
Identify the beginning and ending dates of the debtor's fiscal year, Sources of revenue Gross revenue
which may be a calendar year Check all that apply (before deductions and
exclusions)
From the beginning of the fiscal year to filing date: © Operating a business $46,500.00
From 1/01/2020 to Filing Date as
O Other
For prior year: & Operating a business $87,849.00
From 1/01/2019 to 12/31/2019 =— =
CO Other
For year before that: © Operating a business $117,183.00
From 1/01/2018 to 12/31/2018 gq :
Other

2. Non-business revenue
Include revenue regardless of whether that revenue is taxable. Non-business Income may Include interest, dividends, money collected from lawsults,
and royalties. List sach source and the gross revenue for each separately. Do not include revenue listed In line 1.

®@ None.

Description of sources of revenue Gross revenue from
each source
(before deductions and
exclusions)

List Certain Transfers Made Befora Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers—including expense reimbursements—to any creditor, other than regular employee compensation, within 90 days before
filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
and every 3 years after that with respect to cases filed an or after the date of adjustment.)

@ None.

Creditors Name and Address Dates Total amount of value Reasons for payment or transfer
Check ail that apply

4, Payments or other transfers of property made within 1 year before filing this case that benefited any insider
List payments or transfers, including expense relmbursements, made within 1 year before filing this case on debts owed to an Insider or guaranteed

Offical Form 207 Statement of Financial Affairs for Non-individuais Filing for Bankruptcy page 1
Software Copyright (c} 1996-2020 Best Cesa, LLC - www.bestcase.com Best Case Bankruptey
Case 20-05287-LA11 Filed 10/26/20 Entered 10/26/20 15:40:34 Doc1 Pg. 23 of 34

Debtor Xplorador, Inc. Case number (known)

or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the Insider is less than $6,825. (This amount
may be adjusted on 4/01/22 and every 3 years after that with respact to cases filed on or after the date of adjustment.) Do not include any payments
listed In line 3. Insiders include officers, directors, and anyone in contro! of a corporate debtor and thelr relatives; general partners of a partnership
debtor and their relatives; affiliates of the debtor and insiders of such affillates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

© None.

Insider's name and address Dates Total amount of value Reasons for payment or transfer
Relationship to debtor

5. Repossessions, foreclosures, and returns

List all property of the debtor that was oblalned by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
a foreclosure sale, transferred by a deed in lieu of foreclosure, or retumed to the seller. Do not include property listed in line 6.

M@ None
Creditor’s name and address Describe of the Property Date Value of property
6. Setoffs
List any creditor, Including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account

of the debtor without permission or refused to make a payment at the debtor's direction from an account of the debtor because the debtor owed a
debt.

® None

Creditor’s name and address Description of the action creditor took Date action was Amount
taken

Legal Actions or Assignments
7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies In which the debtor was involved
In any capacity—within 1 year before filing this case.

© None.
Case title Nature of case Court or agency's name and Status of case
Case number address

8. Assignments and receivership
List any property in the hands of an assignee for the benefit of creditors during the 120 days before fillng this case and any property In the hands of a
receiver, custodian, or other court-appointed officer within 1 year before filing this case.

® None

 

¢, Certain Gifts and Charitable Contributions

 

9. List ail gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
the glfts to that recipient Is less than $1,000

@ None

Recipient's name and address Description of the gifts or contributions Dates given Value

(EES Certain Losses
10. All losses from fire, theft, or other casualty within 1 year before fillng this case.

®@ None

Official Form 207 Statement of Financial Affaire for Non-Individuals Filing for Bankruptcy page 2
Software Copyright (c) 1896-2020 Besi Casa, LLC - www.bestcase.com Best Casa Bankruptcy
Case 20-05287-LA11 Filed 10/26/20 Entered 10/26/20 15:40:34  Doc1 Pg. 24 of 34

Debtor Xplorador, Inc. Case number (known)

Description of the property lost and Amount of payments received for the loss Dates of loss Value of property

how the loss occurred lost
If you have received payments to cover the logs, for
example, from Insurance, governmant compensation, or
tort Tability, Ist the total received.

List unpaid claims on Official Form 106A/B (Schedule
AB: Assets — Real and Persone! Property).

Certaln Payments or Transfers

11. Payments related to bankruptcy

List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
of this case te another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
relief, or filing a bankruptcy case.

O None.

Who was paid or who received if not money, describe any property transferred Dates Total amount or
the transfer? value

Address
11.1. County Law Center
1901 Camino Vida Roble,
Suite 114
Carlsbad, CA 92008 Attorney Fees $20,000.00

Email or website address

Who made the payment, if not debtor?

12. Self-settled trusts of which the debtor is a beneficiary

List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
to a self-settled trust or similar device.

Do not include transfers already listed an this statement
1 None.

Name of trust or device Describe any property transferred Dates transfers Total amount or
were made value

13. Transfers not already listed on this statement
List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
2 years before the filing of this case to another person, other than property transferred In the ordinary course of business or financial affairs. Include
both outright transfers and transfars made as security. Do not include gifts or transfers previously listed on this statement.

® None.
Who received transfer? Description of property transferred or Date transfer Total amount or
Address payments received or debts paid in exchange was made value

Pravious Locations

14, Previous addresses
List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

® Does not apply
Addrass Dates of occupancy
From-To
Health Care Bankruptcies

15. Health Care bankruptcies
ls the debtor primarily engaged in offering services and facilities for:

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy
Sofiwara Copyright (c) 1996-2020 Best Casa, LLC - www.bestoase.com

page 3
Bast Case Bankruptcy
Case 20-05287-LA11 Filed 10/26/20 Entered 10/26/20 15:40:34 Doc1 Pg. 25 of 34

Debtor Xplorador, Inc. Case number (if known)

- diagnosing or treating injury, deformity, or disease, or
= providing any surgical, psychiatric, drug treatment, or obstetric care?

HM Na. Goto Part 9.
Yes. Fill in the infarmation below.

Facility name and address Nature of the business operation, Including type of services Hf debtor provides meals
the debtor provides and housing, number of
patients In debtor's care

Personally Identifiable Information

16. Does the debtor collect and retain personally Identifiable Information of customers?

© Na.
Yes. State the natura of the Information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor bsen participants In any ERISA, 401(k), 403(b), or other pension or
profit-sharing plan made available by the debtor as an employee benefit?

M@ No. Goto Part 10.
O Yes. Does the debtor serve as plan administrator?

Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's benefit, closed, sold,
moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
cooperatives, associations, and other financial institutions.

™ None
Financial institution name and Last 4 digits of Type of account or Date account was Last balance
Address account number Instrument closed, sold, before closing or
moved, or transfer
transferred

19. Safe deposit boxes
List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has ar did have within 1 year before filing this
case.

® None

Depository institution name and address Names of anyone with Description of the contents Do you still
access to it have it?
Address

20, Off-premises storage
List any property kept in storage units or warehouses within 1 year before filing this case. Do not Include facilities that are In a part of a building in
which the debtor does business.

@ None

Facility name and address Names of anyone with Description of tha contents Do you still
access to It have it?

(GETEERE Property the Debtor Holds or Controls That the Debtor Does Not Own

Official Form 207 Statement of Financial Affairs for Non-indlviduals Filing for Bankruptcy page 4
Software Copyright (c) 1896-2020 Best Case, LLC - www.bestcass.com Best Case Bankruptey
Case 20-05287-LA11 Filed 10/26/20 Entered 10/26/20 15:40:34 Doc1 Pg. 26 of 34

Debtor Xplorador, Inc. Case number (7 known)

21. Property held for another
List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
not list leased or rented property.

® None

Details About Environment Information

For the purpose of Part 12, the following definitions apply:
Environmental law means any statute or govemmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
medium affected (air, land, water, or any other medium).

Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
owned, operated, or utilized.

Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, ora
similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party In any Judicial or administrative proceeding under any environmental law? Include settlements and orders.

mM No.

DsYes. Provide details below.

Case title Court or agency name and Nature of the case Status of case
Case number address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or In violation of an
environmental law?

® No.
OD sYes. Provide detalls balow.
Site name and address Governmental unit name and Environmental law, if known Date of notice
address

24. Has the debtor notified any governmental unit of any release of hazardous material?

B No.

Yes. Provide details below.

Site name and address Governmental unit name and Environmental law, if known Date of notice
address

Detalls About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an Interest
List any business for which the debtor was an owner, partner, mamber, or otherwise a person in control within 6 years before filing this case.
Include this information even if already listed In tha Schedules.

OD None
Business name address Desertbe the nature of the business Employer Identification number
Do not include Secial Security number or ITIN.
Dates business existed
25.1. ¥porador Bar EIN: XX-XXXXXXX
4110 Bonita Road
Bonita, CA 91902 From-To 05/01/2017 - Present
25.2. paces Sports Authority, LLC Mini Satellite Horse Race Off Trek EIN: XX-XXXXXXX
dba FLAT Betting
From-To 06/15/2015 - Present
Official Form 207 Statement of Financial Affairs for Non-individuals Filing for Bankruptcy page 5

Software Copyright (c) 1996-2020 Best Case, LLC - www. bestcase.com Best Case Bankruptcy
Case 20-05287-LA11 Filed 10/26/20 Entered 10/26/20 15:40:34. Doc1 Pg. 27 of 34

Debtor Xplorador, Inc. Case number (known)

26. Booka, records, and financial statements
26a. List all accountants and bookkeepers who maintained the debtor's books and records within 2 years bafore fillng this case.

1 None
Name and address Date of service
From-To
262.1. Michael Blevins 05/01/2017-present
8305 Zickers St. #103

San Diego, CA 92114 __

26b. List all firms or individuals who have audited, compiled, or reviewed debtor's books of account and records ar prepared a financial statement
within 2 years before filing this case.

® None

26c. List all firms or Individuals who were in possession of the debtor's books of account and records when this case is filed.

C] None

Name and address if any books of account and records are
unavailable, explain why

26c.1. Denny Kanakaris
3691 Via Mercado #18
La Mesa, CA 91941

26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
statement within 2 years before fillng this cass.

i None
Name and address

27. Inventories
Have any inventories of the debtor’s property been taken within 2 years before filing this case?

® No

1 Yes. Give the details about the two mast recent inventories.
Name of the person who supervised the taking of the Date of inventory The dollar amount and basis (cost, market,
Inventory or other basis) of each Inventory

28. List the debtor's officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
in contro! of the debtor at the time of the filing of this case.

29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
control of the debtor, or shareholders In control of the debtor who no longer hold these positions?

™ No
O Yes. identify below.

30. Payments, distributions, or withdrawals credited or given to Insiders
Within 1 year before filing this case, did the debtor provide an Insider with value in any form, including salary, other compensation, draws, bonuses,
loans, credits on loans, stock redemptions, and options exercised?

®@ No
O ‘Yes. Identify below.

Official Form 207 Statement of Financial Affalrs for Non-Individuals Filling fer Bankruptcy page 6
Software Copyright {c) 1996-2020 Bast Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-05287-LA11 Filed 10/26/20 Entered 10/26/20 15:40:34 Doc1 Pg. 28 of 34

Debtor Xplorador, Inc. Case number (if known)

Name and address of reciplent Amount of money or description and value of Dates Reason for
property providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

® No
C1 Yes. Identify befow.

Name of the parent corporation Employer Identification number of the parent

corporation
32, Within 6 years before filing this case, has the debtor as an employer been responsible for contributing toe a pension fund?

RB No
CO Yes. Identify below.

Name of the pension fund Employer Identification number of the parent

corporation
Signature and Decisration
WARNING - Bankruptcy fraud is 2 serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in

connection with a bankruptcy case can result In fines up to $500,000 or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3671.

| have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information Is true
and correct.

| declare under penalty of perjury that the foregoing is true and correct.

Executed on [- 2
2 “? Ae _ Denny Kanakaris
Signature of Individual signing on behalf of the debtor Printed name

Position or relationship to debtor President

Are additional pages to Stetement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
®@ No
O Yes

Official Form 207 Statement of Financial Affairs for Non-individuals Filing for Bankruptey
Software Copyright (c) 1996-2026 Best Casa, LLC - www.bestcase.com

page 7
Best Case Bankruptcy
Case 20-05287-LA11 Filed 10/26/20 Entered 10/26/20 15:40:34 Doc1 Pg. 29 of 34

B2030 (Form 2030) (12/15)
United States Bankruptcy Court
Southern District of California
Inre _Xplorador, Inc. Case No, ee

 

Debtor(s) Chapter 11

 

DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)

1. Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

 

 

For legal services, I have agreed to accept $ __20,000.00
Prior to the filing of this statement I have received $ 20,000.00
Balance Due $ 0.00

 

2. The source of the compensation paid to me was:

@ Debtor O Other (specify):

3. The source of compensation to be paid to me is:

@ Debtor C1 Other (specify):

4. @ [have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

C1 Ihave agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;

. Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;

Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;

. [Other provisions as needed]

Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
522(f)(2)(A) for avoidance of liens on household goods.

megp

6. By agreement with the debtor(s), the above-disclosed fee does not include the following service:
Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
any other adversary proceeding.

 

CERTIFICATION

I certify that the foregoing is a complete statement of any agreement or arrangement for payme 6 me for representation of the debtor(s) in
this bankruptcy proceeding. /

(o/2ue 20 = =
Date ' Marc A. Duxbury 140889
Signature of. ‘Attorney\

| County Law Center

| 1901 Camino Vida Roble, Suite 114
Carlsbad, CA 92008

| (760) 438-5291 Fax: (760) 438-4298

info@countylawcenter.com

Name of law firm

 

 

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-05287-LA11 Filed 10/26/20 Entered 10/26/20 15:40:34  Doc1 Pg. 30 of 34

United States Bankruptcy Court
Southern District of California

Inre Xplorador, Inc. Case No.
Debtor(s) Chapter 14

LIST OF EQUITY SECURITY HOLDERS

Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

Name and last known address or place of Security Class Number of Securities Kind of Interest
business of holder

-NONE-

DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

I, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.

Date / Signature 2 hs AKanafeart

Denny Kanakaris

Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
18 U.S.C. §§ 152 and 3571.

Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c} 1996-2020 Bast Case, LLC - www.bestease.cam Best Case Bankruptcy
Case 20-05287-LA11 Filed 10/26/20 Entered 10/26/20 15:40:34 Doc1 Pg. 31 of 34

CSD 1008 [08/21/00]

Name, Address, Telephone No. & I.D. No. |
Marc A. Duxbury 140889

1901 Camino Vida Roble, Suite 114
Carlsbad, CA 92008 |
(760) 438-5291 |
140889 CA

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF CALIFORNIA
325 West "F" Street, San Diego, California 92101-6991

In Re

Xplorador, Inc. BANKRUPTCY NO.

Debtor.

VERIFICATION OF CREDITOR MATRIX

PART I (check and complete one):
@ New petition filed. Creditor diskette required. TOTAL NO. OF CREDITORS:_1
CJ Conversion filed on . See instructions on reverse side.

01 Former Chapter 13 converting. Creditor diskette required. TOTAL NO. OF CREDITORS:

C1 Post-petition creditors added. Scannable matrix required.
1 There are no post-petition creditors. No matrix required.

O Amendment or Balance of Schedules filed concurrently with this original scannable matrix affecting Schedule of Debts and/or Schedule of
Equity Security Holders. See instructions on reverse side.
C1 Names and addresses are being ADDED.
C) Names and addresses are being DELETED.
[C1 Names and addresses are being CORRECTED.

PART H (check one):
@ The above-named Debtor(s) hereby verifies that the list of creditors is tne and correct to the best of my (our) knowledge.

OC The above-named Debtor(s) hereby verifies that there are no post-petition creditors affected by the filing of the conversion of this case and that
the filing of a matrix is not required.

Date: / DP. Kandahar

Denny Kanaitiris/President
Signer/Title

REFER TO INSTRUCTIONS ON REVERSE SIDE
CSD 1008

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-05287-LA11 Filed 10/26/20 Entered 10/26/20 15:40:34 Doc1 Pg. 32 of 34

CSD 1008 (Page 2) [08/21/00)

INSTRUCTIONS
1) Full compliance with Special Requirements for Mailing Addresses (CSD 1007) is required.
2) A creditors matrix with Verification is required whenever the following occurs:

a) A new petition is filed. Diskette required,

b) A case is converted on or after SEPTEMBER 1, 2000. (See paragraph 4b concerning post-petition creditors.)

c) An amendment to a case on or after SEPTEMBER 1, 2000, which adds, deletes or changes creditor address information on the
debtor's Schedule of Debts and/or Schedule of Equity Security Holders. Scannable matrix format required.

3) The scannable matrix must be originally typed or printed, It may not be a copy.
4) CONVERSIONS:

a) When converting a Chapier 13 case filed before SEPTEMBER 1, 2000, to another chapter, ALL creditors must be listed on the
mailing matrix at the time of filing and accompanied by a Verification. Diskette required.

b) For Chapter 7, 11, or 12 cases converted on or after SEPTEMBER 1, 2000, only post-petition creditors need be listed on the
mailing matrix. The matrix and Verification must be filed with the post-petition schedule of debts and/or schedule of equity
security holders. If there are no post-petition creditors, only the verification form is required. Scannable matrix format required.

5) AMENDMENTS AND BALANCE OF SCHEDULES:

a) Scannable matrix format required.

b) The matrix with Verification is a document separate from the amended schedules and may not be used to substitute for any
portion of the schedules. IT MUST BE SUBMITTED WITH THE AMENDMENT/BALANCE OF SCHEDULES.

c) Prepare a separate page for each type of change required: ADDED, DELETED, or CORRECTED, On the REVERSE side of
each matrix page, indicate which category that particular page belongs in. Creditors falling in the same category should be placed
on the same page in alphabetical order.

6) Please refer to CSD 1007 for additional information on how to avoid matrix-related problems.
CSD 1008

Software Copyright (c) 1896-2020 Best Case, LLC - wew.bestcase.com Best Case Banicuptcy
Case 20-05287-LA11 Filed 10/26/20 Entered 10/26/20 15:40:34 Doc1 Pg. 33 of 34

Berdeski Family Trust udt
270 Bonita Glen Drive
Chula Vista, CA 91910
Case 20-05287-LA11 Filed 10/26/20 Entered 10/26/20 15:40:34 Doc1 Pg. 34 of 34

United States Bankruptcy Court
Southern District of California

Inre Xplorador, Inc. Case No.
Debtor(s) Chapter 11

 

CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for _Xplorador, Inc. in the above captioned action, certifies that the following is a (are)
corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any class of
the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:

®@ None [Check if applicable]

Mare A. Duxbury 140889

Signature of Attorney or Litigant
Counsel for ‘xptorador, Inc.
County Law Center

1901 Camino Vida Roble, Suite 114
Carlsbad, CA 92008

(760) 438-5291 Fax:(760) 438-4298
infe@countylawcenter.com

Date

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
